PER CURIAM.
The appellant appeals the summary denial of his rule 3.800 motion, in which he alleges that his sentence is illegal. We affirm the trial court’s denial as to the appellant’s claim for postconviction relief, but reverse that part of the order that prohibits the appellant from further pro se filings, because the trial court failed to provide the appellant an opportunity to respond to the allegations levied against him by the trial court. See State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED IN PART; REVERSED IN PART.
BOOTH, WEBSTER and DAVIS, JJ., concur.